     Case 3:21-cv-00657-CAB-MDD Document 9 Filed 08/20/21 PageID.46 Page 1 of 2



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SCANNING TECHNOLOGIES                               Case No.: 21-CV-657-CAB-MDD
     INNOVATIONS, LLC
10
                                        Plaintiff,       ORDER DENYING MOTION FOR
11                                                       SUBSTITUTED SERVICE
     v.
12
     GAFANA ENTERPRISES, INC.                            [Doc. No. 8]
13
                                      Defendant.
14
15
           On April 14, 2021, Plaintiff filed the complaint in this case, and a summons was
16
     issued on the following day. When no activity appeared on the docket after 90 days, the
17
     Court ordered Plaintiff to show cause as to why this case should not be dismiss for failure
18
     to prosecute. [Doc. No. 5.] Plaintiff responded that it had had difficulty locating a proper
19
     address for service on Defendant, but that it had a new address and was attempting service.
20
     Another month then passed with no other activity on the docket, so the Court again ordered
21
     Plaintiff to show cause why the complaint should not be dismissed for failure to prosecute.
22
     [Doc. No. 7.]
23
           In response to this second order to show cause, Plaintiff now moves for substituted
24
     service on Defendant by serving Defendant’s registered agent by certified mail, return
25
     receipt requested. “[A] method of service of process must . . . comport with constitutional
26
     notions of due process. To meet this requirement, the method of service crafted by the
27
     district court must be ‘reasonably calculated, under all the circumstances, to apprise
28

                                                     1
                                                                               21-CV-657-CAB-MDD
     Case 3:21-cv-00657-CAB-MDD Document 9 Filed 08/20/21 PageID.47 Page 2 of 2



 1   interested parties of the pendency of the action and afford them an opportunity to present
 2   their objections.’” Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1016–17 (9th
 3   Cir. 2002) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)
 4   (Jackson, J.)). Here, the address to which Plaintiff proposes to mail the summons and
 5   complaint is the same address where a process server attempted to personally serve
 6   Defendant and reported that the location was “[v]isibly vacant” and that an employee of a
 7   neighboring business reported that Defendant had been out of business at that location for
 8   two years. [Doc. No. 8-2 at 2.] Accordingly, mailing the summons and complaint to this
 9   same address is not reasonably calculated to apprise Defendant of the existence of this
10   lawsuit. The motion to serve Defendant in this manner is therefore DENIED.
11         On or before, August 27, 2021, Plaintiff may file a renewed motion for substituted
12   service in a manner that is reasonably calculated to apprise Defendant of the existence of
13   this lawsuit. Failure to file such a motion or otherwise demonstrate effective service on
14   Defendant will result in the dismissal of this lawsuit without prejudice for failure to
15   prosecute.
16         It is SO ORDERED.
17   Dated: August 20, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               21-CV-657-CAB-MDD
